Citation Nr: 0914309	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-27 942
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, and if so, whether service 
connection may be granted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to January 
1967.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  The RO in St. Paul, Minnesota currently has 
jurisdiction of the case.  In September 2006, the Veteran 
testified at a Board hearing; the transcript is of record.  
This matter was remanded in January 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an acquired psychiatric 
disability on the merits is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a February 1994 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
chronic psychiatric disorder.  

2.  In May 2003, the Veteran filed a request to reopen his 
claim of service connection for an acquired psychiatric 
disorder. 

3.  Certain evidence received since the RO's February 1994 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 1994 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
February 1994 denial, and the claim of service connection for 
an acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the Board finding that new and material 
evidence has been received to reopen the service connection 
claim, there is no need to undertake any review of compliance 
with the VCAA as it is anticipated that any VCAA deficiencies 
will be remedied by the RO while the case is in remand 
status.   

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c) and an unappealed Board denial is final under 
38 U.S.C.A. § 7104, and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in May 
2003, and the regulation applicable to his appeal defines new 
and material evidence as existing evidence that by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2008).  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 1976, the Veteran filed a claim for compensation.  
Evidence on file consisted of service treatment records, and 
an August 1976 VA examination report.  An October 1976 rating 
decision noted that service treatment records reflect a 
diagnosis of immature personality disorder, passive-
aggressive, manifested by low back symptoms for secondary 
gain, and determined that a passive-aggressive personality 
disorder is a constitutional or developmental abnormality 
which is not considered a disease for VA benefits purposes.  
The Veteran perfected an appeal of such rating decision.  In 
September 1977, the Board denied entitlement to service 
connection for a psychiatric disorder.  The Board determined 
that an acquired psychiatric disorder was not demonstrated 
during active service, and that he had a personality disorder 
which is not a disease or disability for VA benefits 
purposes.  The Veteran did not appeal the Board decision, 
thus such decision is final.  38 U.S.C.A. § 7104.

In August 1993, the Veteran filed a claim to reopen 
entitlement to service connection for an anxiety 
reaction/passive aggressive personality disorder.  Evidence 
on file consisted of treatment records from the VA Medical 
Center (VAMC) in Spokane, Washington, dated in 1992.  Such 
records reflect that the Veteran was admitted to a substance 
abuse program, and a diagnosis of alcohol-dependence was 
rendered.  In a February 1994 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim.  The Veteran did not file a 
notice of disagreement, thus such decision is final.  
38 U.S.C.A. § 7105.

In May 2003, the Veteran submitted a claim to reopen.  The 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
determination in February 1994.  In support of his claim to 
reopen, the Veteran testified at a Board hearing, and VA 
outpatient treatment records were obtained from the VAMC's in 
Spokane, Ft. Harrison, Montana, and St. Cloud, Minnesota.  A 
May 2001 VA outpatient treatment records reflects a diagnosis 
of psychosis, likely bipolar disorder, and an April 2005 VA 
outpatient treatment record reflects a diagnosis of paranoid 
schizophrenia.  Such evidence is material as it shows that 
the Veteran has a current psychiatric disability, whereas at 
the time of the prior Board and RO determinations, the 
medical evidence of record did not reflect a diagnosed 
psychiatric disability.  Moreover, service treatment records 
do reflect clinical impressions of possible conversion 
reaction and schizophrenic reaction.  The Board has 
determined that such current diagnosis of a psychiatric 
disability is evidence which relates to an unestablished fact 
necessary to substantiate the merits of the claim.  The claim 
of service connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand section of 
this decision.


REMAND

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder which he claims initially 
manifested during service.  In light of in-service initial 
clinical impressions of possible conversion reaction and 
schizophrenic reaction, albeit a final diagnosis of 
personality disorder, and, the current psychiatric diagnoses 
of psychosis, likely bipolar disorder, and paranoid 
schizophrenia, the Board has determined that the Veteran 
should undergo a VA examination to assess the nature and 
etiology of his claimed acquired psychiatric disorder.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his claimed acquired 
psychiatric disorder.  It is imperative 
that the claims folder, to include all 
service treatment records and post-
service treatment records, be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the Veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any acquired psychiatric disorder is 
related to his active duty service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

2.  After completion of the above, review 
the expanded record, ensure that all 
notice and assistance provisions have 
been satisfied, undertake any additional 
development deemed necessary, and 
readjudicate the claim of service 
connection.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


